Filed 11/07/18                            Case 18-25756                            Doc 33



       1   2
           Law Offices of Peter G. Macaluso
       2   Peter G. Macaluso #215730
           7230 South Land Park Drive #127
       3   Sacramento, CA 95831
           916-392-6591
       4   916-392-6590 Facsimile
       5   Attorney for Debtor
           David E. Sims
       6
       7
                             IN THE UNITED STATES BANKRUPTCY COURT
       8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
       9
                                           SACRAMENTO
      10
      11
           IN THE MATTER OF:
      12                                 CASE NO. 18-25756-B-13J
           SIMS, DAVID E.                DOCKET CONTROL #:PGM-2
      13         SS#XXX-XX-2801          DATE: JANUARY 8, 2018
                                         TIME: 1:00 P.M.
      14                                 DEPT#: B - COURTROOM 32
                                         HONORABLE JUDGE CHRISTOPHER D. JAIME
      15                 DEBTOR      /
      16                    NOTICE OF HEARING TO CONFIRM DEBTOR'S
                         FIRST AMENDED PLAN FILED ON NOVEMBER 7, 2018
      17
      18            TO ALL INTERESTED PARTIES:
      19            NOTICE IS HEREBY GIVEN that Debtor, David E. Sims, by and
      20   through his attorney, Peter G. Macaluso, will move the Court for
      21   an Order Confirming his Chapter 13 Plan.
      22            The hearing has been set for December 11, 2018 at 1:00 p.m.,
      23   in Department B, Courtroom 32, of the U.S. Courthouse, located at
      24   501 I Street, 6th Floor in Sacramento, California.
      25            Any party wishing to oppose this Motion must file a written
      26   response with the Court and serve upon Movant, the Chapter 13
      27
      28                                         -1-
Filed 11/07/18                        Case 18-25756                             Doc 33



       1   Trustee, the US Trustee and all parties listed on the Proof of
       2   Service, no later than fourteen (14) calendar days prior to the
       3   hearing.
       4         Failure to file timely written opposition may result in the
       5   motion being resolved without oral argument and the striking of
       6   untimely written opposition.
       7         Any party may determine whether the matter has been resolved
       8   without oral argument, whether a tentative ruling has been
       9   issued, and may view pre-hearing dispositions by checking the
      10   Court's website at www.caeb.uscourts.gov after 4:00 p.m. the day
      11   before the hearing.   Parties appearing telephonically must view
      12   the pre-hearing dispositions prior to the hearing.
      13
           Date: November 4, 2018                /s/ Peter G. Macaluso
      14                                  Peter G. Macaluso, Attorney at Law
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28                                   -2-
